ON RETURN TO REMAND
PATTERSON, Judge.
On August 21,1992, we remanded this case to the trial court with instructions for the trial court to file a written statement of the reasons for and the evidence relied upon in its order revoking the probationary period of the appellant’s split sentence and ordering him to serve his original sentence. 611 So.2d 434. The trial court has complied with our instructions and has filed a return with this court, stating its reasons for revoking the appellant’s probation and the evidence relied upon in doing so. Thus, the judgment of the trial court revoking the probationary portion of the appellant’s split sentence and ordering that the original 10-year sentence be put into effect is due to be, and it is hereby, affirmed.
AFFIRMED.
All Judges concur.